Citation Nr: 1040010	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from November 1965 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The Veteran's current hypertension was not manifested until many 
years after service and is not shown by the evidence of record to 
be related to his active duty service, or to a service-connected 
disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service, nor is it 
related to a service-connected disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in October 2002, March 2005, and October 2008, 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Veteran's claim was re-adjudicated in the December 2009 and 
August 2010 supplemental statements of the case.  Moreover, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The RO obtained the Veteran's available service 
treatment records, his identified VA and private treatment 
records, and Social Security Administration records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran's complete service 
treatment records were not available in this matter.  
Nevertheless, the RO has made all reasonable attempts to obtain a 
complete copy of these records.  The RO requested the Veteran's 
records from the National Personnel Records Center (NPRC) in 
October 2002, but the incorrect service treatment records were 
mailed.  Three subsequent requests by the RO, dated in June 2003, 
October 2005, and December 2005, and a physical search of the 
NPRC facility, were unsuccessful in locating the Veteran's 
complete service treatment records.  The Veteran was advised that 
his complete service treatment records were formally deemed 
unavailable in a letter dated in December 2005.  As a consequence 
of the Veteran's complete service medical records being 
unavailable, the Board acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons and bases for 
its findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was provided a VA examination in January 2006 to 
determine the presence of hypertension and, if present, the 
severity and etiology thereof.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  During the pendency of the appeal, the 
Veteran asserted that his service-connected posttraumatic stress 
disorder (PTSD) caused or aggravated his hypertension.  As such, 
in October 2008, the Board remanded the Veteran's claim for a VA 
examination to determine the etiological relationship, if any, 
between the Veteran's PTSD and hypertension, to include 
aggravation.  In September 2009, the Veteran underwent a VA 
examination.  The examiner's opinion did not address whether the 
Veteran's hypertension was aggravated by his PTSD.  Consequently, 
the Board again remanded the Veteran's claim in April 2010 for a 
supplemental opinion from the examiner, which was obtained that 
month.  The examinations, in sum, took into account the Veteran's 
prior treatment records and fully described his hypertension, 
which allowed for a fully informed evaluation of the claimed 
disorder.  Id.  As such, the Board finds that the RO 
substantially complied with the directives of the October 2008 
and April 2010 remands.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Additionally, after the RO issued the August 2010 
supplemental statement of the case was issued, the Veteran waived 
his right to a 30-day waiting period and requested that his claim 
be remitted to the Board for appellate review.  With that waiver, 
the Veteran submitted a statement reiterating previous 
contentions.  As such, the Board finds that a waiver of RO 
consideration of this statement is not required.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2009).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").

Historically, the Veteran served on active duty from November 
1965 to March 1970.  In September 2002, the Veteran submitted a 
claim of entitlement to service connection for hypertension, 
which he asserted was diagnosed during his active service.  He 
further asserted that he received ongoing treatment for 
hypertension beginning shortly after his service separation and 
continued to the present.  During the pendency of the appeal, the 
Veteran also asserted that his current hypertension was due to or 
aggravated by his service-connected PTSD.  After perfecting an 
appeal, the Board twice remanded the claim for further 
development.  The claim was most recently re-adjudicated in the 
August 2010 supplemental statement of the case and has been 
remitted to the Board for further appellate review. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).


In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's available service treatment records 
demonstrated a blood pressure reading on February 13, 1969 of 
136/96; on February 14 of 136/86; on February 15 of 144/90; on 
February 17 of 144/88 reclining, 144/94 sitting; on February 18 
of 128/84 reclining, 144/96 sitting; and on February 19 of 120/80 
reclining, 130/94 sitting.  No diagnosis of hypertension was 
rendered on any of these occasions.  Upon separation in February 
1970, the Veteran's blood pressure was 148/94 and a diagnosis of 
"labile hypertension" was provided.  As discussed above, the 
remainder of the Veteran's service treatment records could not be 
located.

Based on a review of the Veteran's available service treatment 
records, the Board finds that a diagnosis of the chronic disorder 
of hypertension was not rendered and the Veteran did not exhibit 
a combination of manifestations sufficient to identify or 
sufficient observation to establish chronicity thereof.  Id.  
However, a diagnosis of labile hypertension was provided upon 
service separation.  

In August 2001, the Veteran reported that he had known about his 
elevated blood pressure for greater than 20 years.  The Veteran 
further stated that he was only treated by one doctor during that 
time period.  It was then reported that the Veteran had a history 
of "white coat" hypertension.  The Veteran's past medical 
history was negative for operations and hospitalizations; he 
reported that he was prescribed medication.

In his September 2002 service-connection claim, the Veteran 
asserted that his hypertension began on February 15, 1969.  He 
further asserted that he received ongoing treatment for high 
blood pressure from sometime in 1970 to August 2002.  

In March 2005, the Veteran submitted a notice of disagreement 
wherein he asserted that he received post-service treatment for 
hypertension beginning in 1971, including being prescribed 
medication, but that the doctor had since retired and died.  The 
Veteran did not know the location of the associated treatment 
reports, the doctor's full name, or the doctor's address.  As 
such, the Veteran was unable to submitted or identify the 
records.

In March 2006, the Veteran asserted, "I had problems with my 
blood pressure while in the service and since I have gotten out 
of the service."

In his December 2006 substantive appeal, the Veteran asserted 
that his current hypertension started during his active duty 
service.  He further asserted that his current hypertension "is 
due in a large part to my service[-]connected PTSD."

In June 2007, the Veteran reiterated the inservice blood pressure 
readings and the diagnosis of labile hypertension upon his 
service separation.  He further asserted, "[s]ince I was in 
perfect health condition when I joined the Marine Corps, I 
believe my rising blood pressure was a direct result of the 
untreated PTSD."  The Veteran concluded his statement by 
asserting that he "only went to a doctor [over the years] for 
life and death conditions."

In November 2008, the Veteran submitted a completed VA Form 21-
4142, Authorization and Consent to Release Information, for the 
General Hospital of Virginia Beach, Virginia.  The Veteran 
asserted that he was taken to the hospital's emergency room via 
an ambulance and was treated for hypertension.  The Veteran 
asserted that an electrocardiogram was administered.  He also 
claimed that he was given a prescription medication.  The Veteran 
stated that he did not remember the treating doctor's full name 
or address, but that the doctor had been deceased for 30 years.  
The Veteran listed this doctor's name as "Dr. Hurlbert" and 
stated that this hospitalization occurred sometime in the fall of 
1975.  In response to a request for treatment records associated 
with this alleged hospitalization, the hospital stated that, due 
to its record retention policy, records from 1975 had been 
destroyed.

The post-service evidence of record associated with the claims 
file unequivocally demonstrated current diagnoses of, and ongoing 
treatment for, hypertension, beginning in August 2001.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that 
the requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).  
The vast majority of this evidence, however, did not address 
whether the Veteran's current hypertension was present since 
1970; whether it was related to his active duty service or the 
inservice diagnosis of labile hypertension; or whether it was 
caused or aggravated his service-connection PTSD.

The Veteran submitted medical literature and several Internet 
articles that generally discussed the etiological relationship 
between PTSD and hypertension, both essential and labile, to 
include aggravation.

During a January 2006 VA examination, the Veteran reported that 
he was gaining weight during his active duty service and sought 
dietary advice from a medical professional; a routine examination 
revealed high blood pressure.  The VA examiner was asked to 
provide an opinion as to whether the Veteran's current 
hypertension is related to or a "maturation" of the labile 
hypertension diagnosed during his active duty service.  After a 
physical examination, the diagnosis was hypertension.  The 
examiner stated that an etiological opinion could not be rendered 
"without resorting to mere speculation."  The examiner, 
however, continued:

[The Veteran was] [n]oted to have increased 
[blood pressure] on discharge from service.  
No treatment at that time.  Mild hypertension 
now with no signs of complication related to 
long-term high pressures.  Hypertension now 
may easily be due to [Veteran's] age, 
obesity, family history[,] and diet.

In September 2009, a VA examiner stated that the Veteran had a 
diastolic blood pressure reading of 94 upon his separation from 
service and opined that this reading could have been elevated in 
anticipation of his service separation.  The examiner stated that 
"I would not have given him a [diagnosis] of [hypertension] on 
that one reading," and then opined that the Veteran's "elevated 
[blood pressure] is most likely due to his continued ageing 
[sic], morbid obesity, prev[ious] tob[acco] use . . . genetics, 
and [history of] chronic kidey [sic] [disease]."

In an April 2010 addendum to the September 2009 opinion, the 
examiner stated:

After review of all the data, it is least 
likely as not that the [Veteran]'s 
hypertension was caused or aggravated by the 
Veteran's service-connected [PTSD], based on 
the fact that his [PTSD] has been under very 
good control.  [The Veteran's] last note 
March 19, 2010, states the [Veteran] 
continues 'to do pretty well overall.'  The 
[Veteran] is on current medications and 
therefore his blood pressure has been well 
controlled.  The [Veteran] does have a family 
history of hypertension.

In summary, I do not believe that [the 
Veteran's] hypertension was aggravated or 
caused by his service-connected [PTSD], but 
rather his family history and age.  [The 
Veteran's] PTSD has been well controlled, and 
thus, does not aggravate his hypertension at 
this time.

The Veteran contends that he received post-service treatment for 
high blood pressure and/or hypertension since 1970.  The Veteran 
asserts that he was treated for hypertension, including being 
prescribed medication, by a doctor who has since retired and 
died.  The Veteran has stated that he did not know the location 
of the resulting treatment records and, thus, such records were 
unavailable for review.  He further asserts that he was treated 
for hypertension in a hospital emergency room in the fall of 
1975; however, due to the hospital's records retention policy, 
the alleged records were destroyed.  As such, the Board finds 
that the Veteran's statements are competent evidence of 
hypertension diagnoses since 1970 in that he was recalling 
unavailable contemporaneous medical diagnoses.  Jandreau, 492 
F.3d at 1377; Jandreau, 23 Vet. App. at 17.

While the Veteran's statements have been deemed competent lay 
evidence of hypertension diagnoses since 1970, the Board must 
also determine whether such evidence is credible.  See Layno, 6 
Vet. App. at 469.  In weighing the credibility, VA may consider 
inconsistent statements, internal inconsistency, and consistency 
with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

The Veteran claimed he was treated for hypertension since 1970, 
but that the resulting records were unavailable for review due to 
the death of the treating doctor.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (holding that a "layman's account of what a 
doctor purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence.").  Despite his contentions of 
hypertension treatment since 1970, the Veteran received a 
diagnosis of labile hypertension during his active duty service 
and, in August 2001, it was noted that he had a history of white 
coat hypertension.  

Beyond the Veteran's statements, the first post-service evidence 
of record demonstrating treatment for or a diagnosis of 
hypertension is dated in August 2001, more than 31 years after 
the his service separation.  Moreover, in August 2001, the 
Veteran denied a history of hospitalizations when asked by a 
private doctor, but, in November 2008, he asserted that he was 
treated for hypertension at a hospital emergency room in the fall 
of 1975.  

Further, the only competent opinions of record as to whether the 
Veteran's current hypertension was related to his active service 
or to the inservice labile hypertension were negative to his 
claim.  In January 2006, a VA examiner rendered a diagnosis of 
"mild" hypertension.  Significantly, the examiner determined 
that there were "no signs of complication related to long-term 
high pressures."  This suggests that the examiner expected to 
find complications of hypertension that was allegedly present for 
more than 35 years, but that no such complications were present.  
Further, the examiner found that the Veteran's current 
hypertension "may easily be due to [his] age, obesity, family 
history[,] and diet."  In September 2009, the examiner opined 
that the Veteran's current hypertension was "most likely due 
to" his continued aging, morbid obesity, previous tobacco use, 
genetics, and history of chronic kidney disease.  In April 2010, 
the examiner opined that the Veteran's hypertension was not 
aggravated or caused by his service-connected PTSD, but rather 
his "family history and age."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the Veteran's claims of ongoing diagnoses of and 
treatment for hypertension since 1970 are internally inconsistent 
and with the other evidence of record and not credible.  
Buchanan, 451 Vet. App. at 1337.  

To the extent that the Veteran asserts that his current 
hypertension was incurred in or was due to his active duty 
service or the inservice diagnosis of labile hypertension, or 
related to or aggravated by his service-connected PTSD, the Board 
finds that as a layman his statements are not competent evidence 
with respect to such issues.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The evidence of record does not demonstrate 
that the Veteran possesses the ability, knowledge, or experience 
to provide competent medical opinions.  Id.; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, 
lay assertions of etiology or aggravation cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board is 
not free to substitute its own judgment for that of an expert.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only 
competent opinions of etiology or aggravation of record 
concerning the Veteran's current hypertension are negative to his 
claim.  

In making this determination, the Board considered the Internet 
articles and medical literature submitted by the Veteran.  The 
submissions provide medical information that was general in 
nature and did not address the specific facts of the Veteran's 
service connection claim before the Board.  Because this evidence 
did not specifically state an opinion as to the relationship, if 
any, between his current hypertension and his active duty service 
or inservice labile hypertension diagnosis, and did not address 
the relationship, if any, between his service-connected PTSD and 
his current hypertension, including on the basis of aggravation, 
such evidence is insufficient to establish the required nexus.  
See Sacks v. West, 11 Vet. App. 314 (1998).

Thus, in the absence of competent and credible evidence that the 
Veteran's current hypertension is related to his active duty 
service or the inservice diagnosis of labile hypertension, or was 
caused or aggravated by a service-connected disability, the 
preponderance of the evidence is against his claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); O'Hare, 1 Vet. App. at 367


ORDER

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


